Citation Nr: 1718211	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected orthopedic disabilities.

2.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected orthopedic disabilities.

3.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a right ankle medial malleolar fracture, status post open reduction internal fixation (ORIF), with scar. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1969 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the claims in April 2015.

The Board also remanded claims for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and service connection for a lumbar spine disorder, sacroiliac joint sclerosis, a bilateral knee disorder, a bilateral hip disorder, a right foot disorder, and a left ankle disorder.  The Agency of Original Jurisdiction (AOJ) granted these claims in a February 2016 rating decision.  They are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the bilateral leg claim, the AOJ was directed to provide the Veteran with a new VA examination and opinion.  The examiner was ordered to specifically address the August 2008 private diagnosis of multilevel lumbar facet arthropathy and the January 2008 VA diagnosis of chronic pain syndrome in determining whether the Veteran had a current bilateral leg disability.  The examiner failed to address either of these diagnoses in providing his negative opinion.  As such, this claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the left foot claim, the Board remanded a bilateral foot disorder claim in April 2015.  In February 2016, the AOJ granted service connection for right foot plantar fasciitis, but did not grant service connection for the left foot.  Despite further developing the left foot claim in compliance with the April 2015 Board remand, the AOJ failed to readjudicate the claim in a supplemental statement of the case, as was specifically directed in the Board's remand.  As the AOJ failed to follow the Board's remand directives, this claim must be remanded again for the issuance of an SSOC.  See Stegall, supra; see also C.F.R. § 19.31(c) (2016).

With regard to the right ankle claim, this claim must be remanded for a new VA examination.  A new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court) subsequent to the Veteran's most recent spine examination.  In Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In this case, none of the VA examination reports fully comply with the requirements set forth in Correia.  Accordingly, the Veteran must be afforded a new VA examination to complete the required testing.





Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claim file should be provided to an appropriate examiner to determine the nature and etiology of his claimed bilateral leg disability.  The examiner must review the entire claims file and the opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.  

The examiner should identify all currently diagnosed right and/or left leg disorders, to include any that may have resolved during the appeals period.  For each such identified disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such disorder (1) had its onset in service or was otherwise etiologically related to active service, and/or (2) was caused or aggravated (made worse) by the Veteran's service-connected orthopedic disabilities.  If the examiner finds that the Veteran has a right or left leg disability that has been aggravated by a service-connected disability, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability.

IN PROVIDING THIS OPINION, THE EXAMINER MUST SPECIFICALLY ADDRESS THE AUGUST 2008 PRIVATE DIAGNOSIS OF MULTILEVEL LUMBAR FACET ARTHROPATHY AND THE JANUARY 2008 VA DIAGNOSIS OF CHRONIC PAIN SYNDROM.  IF THE EXAMINER DETERMINES THAT THE VETERAN DOES NOT HAVE A CURRENT RIGHT AND/OR LEFT LEG DISABILITY, SHE MUST RECONCILE THAT CONCLUSION WITH THESE APPARENT BILATERAL LEG DIAGNOSES.


Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of the Veteran's service-connected right ankle disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All necessary testing must be performed.

(a) The examiner should describe all symptomatology due to the Veteran's service-connected right ankle disability. 

(b) The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain and/or no limitation of function, such facts must be noted in the report.

(c) Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's bilateral leg, left foot, and right ankle claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

